Title: Report on the Petition of Daniel Ellis and John How, [12 April 1792]
From: Hamilton, Alexander
To: 



[Philadelphia, April 12, 1792Communicated on April 17, 1792]
[To the Speaker of the House of Representatives;

The Secretary of the Treasury, pursuant to an Order of the House of Representatives of the 17th. of January 1791, referring to him the petition of Daniel Ellis and John How, Executors of Samuel How, late of the City of Burlington, deceased, respectfully reports.
That it appears by the Petitioners own shewing, that the subject of their claim, which is payment for supplies furnished to a Pennsylvania row-galley, has been originally regarded by Congress, as a charge proper for the consideration of the State. And that the Comptroller General of Pennsylvania, who appears to be the proper Officer to decide on the said claim, has rejected it.
The Secretary does not, therefore, perceive, that the case is of a nature to claim relief from the United States.
All which is humbly submitted,
Alexander HamiltonSecry. of the Treasy.
Treasury Department
April 12th 1792.
